Citation Nr: 0810387	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  06-11 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

Entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU), 
to include consideration of whether the claim should be 
referred to the Director, Compensation and Pension Service 
for extra-schedular consideration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from November 1942 until 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied entitlement to TDIU and 
increased evaluations for disorder of the right and left 
foot.  Ultimately, the only claim perfected for appeal was 
the TDIU claim.

In November 2007, the veteran and his representative 
requested that the case be advanced on the docket.  In March 
2008, the Board granted the veteran's motion to advance this 
case on the docket based on a finding of good cause.  See 38 
C.F.R. § 20.900(c) (2007).

For reasons which will become apparent below, the issues in 
appellate status are as characterized above.  The TDIU claim 
being remanded is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not meet the schedular requirements for 
consideration of a TDIU under 38 C.F.R. § 4.16(a), as the 
combined rating of his service-connected disorders is 60 
percent.

2.  The nature and severity of veteran's service connected 
disabilities suggest that that he may is unable to obtain or 
retain gainful employment as a result of those disorders, 
warranting referral to the Director, Compensation and Pension 
Service, for extra-schedular consideration under 38 C.F.R. § 
4.16(b)..




CONCLUSIONS OF LAW

1.  The schedular requirements for a TDIU rating are not met, 
and a TDIU rating on a schedular basis is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (a) (2007).

2.  The criteria for the referral and submission of the TDIU 
claim to the Director, Compensation and Pension Service, for 
consideration on an extra-schedular basis are met.  38 C.F.R. 
§ 4.16(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).

In the present case, the veteran was provided with the notice 
required by the VCAA in letters issued in May and July 2005, 
prior to the adjudication of the claim in October 2005.  The 
RO specifically informed the veteran of the evidence required 
to substantiate his claim, the information required from him 
to enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  The veteran was essentially told to submit any 
evidence in his possession pertaining to his claim.  In 
correspondence dated in May 2007, he was also notified as to 
how establish disability ratings and effective dates as 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains VA and private medical records and VA examination 
reports.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claim.  
In fact in April 2006, the veteran indicated that he had no 
other information or evidence to offer to VA to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to the claim to the extent 
necessary to reach the determinations made in this case.

The Board notes that, with respect to the Remanded portion of 
the claim, it is expected that, when the claim is returned to 
the RO for further development and appellate consideration of 
the claim, the RO will properly conduct all necessary VCAA 
notice and development in accordance with its review of the 
underlying claim.

Factual Background

The veteran filed TDIU claims in April 2003 and April 2005, 
indicating that his service-connected hearing loss and foot 
disorders rendered him unemployable.  The veteran indicated 
that he had a 7th grade education.  He reported that he had 
last worked full time in 1987 doing road maintenance and 
performing duties as a heavy equipment/dozer operator.  On 
the 2003 application form, it was explained that the veteran 
could no longer work because he could not hear instructions 
and could not operate a dozer because his feet were 
irritated.  

In a statement provided in 2004, the veteran explained that 
he had been employed for over 17 years with the county, but 
that employment was terminated in 1987, with service-
connected disabilities playing a role in that termination.  
It was reported that the veteran was 65 at that time and 
qualified for Social Security.  It was further noted that, 
after his retirement, he was unable to find gainful 
employment due to his disabilities.

The file contains an April 2005 statement from the county 
commissioner (retired) of the county district in which the 
veteran had been an employee.  The statement indicated that 
the veteran had been employed from 1974 through 1987 
operating heavy machinery (dozer) and was considered to be a 
good employee.  The commissioner noted that the veteran's 
hearing continued to decline during his employment and that 
the veteran's foot symptoms caused problems operating the 
clutch and mechanics of the dozer.  The commissioner noted 
that both medical problems contributed to the veteran's 
retirement as he could not hear instructions from supervisors 
and the feet continued to be painful when the veteran was 
operating heavy machinery.

The record contains an audio evaluation performed by QTC in 
May 2005.  At that time the veteran gave a 20 year history of 
bilateral hearing loss and tinnitus.  Average puretone air 
conduction thresholds for the 1000, 2000, 3000, and 4000 
Hertz frequencies were 91.25 in the right ear and 91.25 in 
the left ear.  Severe to profound bilateral sensorineural 
hearing loss was diagnosed with speech recognition of 20 
percent in the right ear and 12 percent in the left ear.  The 
examiner also opined that it was at least as likely as not 
that bilateral tinnitus was etiologically related to noise 
exposure in the military.

Also on file is a private medical evaluation of the feet 
conducted in June 2005 by Dr. P.  The veteran reported having 
foot trouble since 1942 and indicated that symptoms of 
weakness and stiffness of the feet occurred with activities 
such as standing and walking.  It was noted that the veteran 
did not use assistive devices for ambulation.  The diagnoses 
included bilateral weak foot with degenerative changes; 
bilateral heel spur syndrome and pes planus.

A private audio evaluation preformed in September 2005 
revealed that average puretone air conduction thresholds for 
the 1000, 2000, 3000, and 4000 Hertz frequencies were 73.75 
dB in the right ear and 71.25 dB in the left ear.  Speech 
recognition of 68 percent in the right ear and 84 percent in 
the left ear.

The veteran underwent a VA audiological evaluation in 
December 2005.  Average puretone air conduction thresholds 
for the 1000, 2000, 3000, and 4000 Hertz frequencies were 61 
dB in the right ear and 78 dB in the left ear.  Speech 
recognition of 52 percent in the right ear and 36 percent in 
the left ear.

The most recent VA audio evaluation on file was conducted by 
VA in February 2006.  Average puretone air conduction 
thresholds for the 1000, 2000, 3000, and 4000 Hertz 
frequencies were 64 dB in the right ear and 70 dB in the left 
ear.  Speech recognition was evaluated under several 
standards and was described as poor bilaterally having been 
evaluated as 56 percent in the left ear and 64 percent in the 
right ear.  

Legal Analysis

The veteran contends that his service connected disabilities 
have rendered him unemployable and requests a total 
disability rating due to individual unemployability. 

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2007).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (2007).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

        A.  Entitlement to a TDIU under 38 C.F.R. § 4.16(a).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

The veteran's current service-connected disabilities consist 
of bilateral hearing loss, evaluated as 40 percent disabling; 
weak right foot with degenerative changes and pes planus with 
heel spur syndrome, evaluated as 10 percent disabling; weak 
left foot with degenerative changes and pes planus with heel 
spur syndrome, evaluated as 10 percent disabling; and 
bilateral tinnitus, evaluated as 10 percent disabling.  A 
combined 60 percent disability rating is in effect to include 
the bilateral factor.

Since the veteran's combined disability rating is not 70 
percent, (although one of his disabilities, bilateral hearing 
loss is 40 percent disabling) the service-connected 
disabilities do not meet the schedular criteria for 
consideration of TDIU under 38 C.F.R. § 4.16(a) (2007).  
Consequently, a TDIU rating on a schedular basis, under 38 
C.F.R. § 4.16(a), is not warranted, and must be denied for 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).



	B.  Entitlement to a TDIU under 38 C.F.R. § 4.16(b).

Because the veteran's combined rating in this case fails to 
meet the schedular percentage standards of section 4.16(a), 
his claim for a total rating may be considered only on an 
extraschedular basis under section 4.16(b).  For those 
veterans who fail to meet the percentage standards set forth 
in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b).

Although the Board may not assign an extra-schedular rating 
in the first instance because the authority for doing so is 
vested in a particular VA official, the Board may consider 
whether remand to the RO for referral to those officials is 
warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996) (holding 
that Board is precluded from assigning an extra-schedular 
rating in the first instance, but the Board is not precluded 
from considering whether referral to the VA officials is 
warranted); see also VAOGCPREC 6-96 (Aug. 16, 1996).  
Therefore, the Board must evaluate whether there are 
circumstances in the veteran's case, apart from any non-
service-connected condition and advancing age, which would 
justify a total rating based upon individual unemployability, 
due solely to the veteran's service-connected disabilities.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board believes that the extent and nature of the 
veteran's disabilities in this case, which include evidence 
of severe bilateral hearing loss and bilateral foot 
disorders, combined with his education level and occupational 
experience, suggest that it may be the veteran's service-
connected disabilities which render him unemployable.  
Information of record reflects that the veteran has a 7th 
grade education and last worked in 1987, having been employed 
as a heavy equipment/dozer operator from 1974 to 1987.  
Significantly, the record in this case contains an April 2005 
statement from the county commissioner (retired) of the 
county district in which the veteran had been an employee.  
The statement indicated that the veteran had been employed 
from 1974 through 1987 operating heavy machinery (dozer) and 
was considered to be a good employee.  The commissioner noted 
that the veteran's hearing continued to decline during his 
employment and that the veteran's foot symptoms caused 
problems operating the clutch and mechanics of the dozer.  
The commissioner noted that both medical problems contributed 
to the veteran's retirement as he could not hear instructions 
from supervisors and the feet continued to be painful when 
the veteran was operating heavy machinery.

Where there is plausible evidence that a veteran is unable to 
secure and follow a substantially gainful occupation, without 
any affirmative evidence to the contrary, the veteran's case 
is eligible for consideration under 38 C.F.R. § 4.16(b) by 
referral to the Compensation and Pension Director.  Based on 
the evidence above, particularly the April 2005 employer 
statement, the Board concludes that such referral is 
warranted.

As previously mentioned, the Board will not itself herein 
make a decision regarding the veteran's claim for a total 
rating for compensation purposes based on individual 
unemployability under 38 C.F.R. § 4.16(b), as the Board is 
not permitted to do so.  Bowling v. Principi, 15 Vet. App. 1 
(2001).  Instead, the Board finds that this matter should be 
submitted to the Compensation and Pension Director for 
extraschedular consideration under § 4.16(b) and to this 
extent, the appeal is granted.  Id.  As discussed below, this 
claim will necessarily be REMANDED to the RO for further 
action consistent with this decision.


ORDER

A total rating for compensation purposes based on individual 
unemployability under 38 C.F.R. § 4.16(a) is denied.

Referral of a claim for a total rating for compensation 
purposes based on individual unemployability under 38 C.F.R. 
§ 4.16(b) to the Director, Compensation and Pension Service, 
for extra-schedular consideration, is warranted.


REMAND

Consistent with the above decision of the Board, it has been 
determined that the veteran did not meet the threshold 
schedular requirements for consideration of a TDIU as 
outlined in 38 C.F.R. § 4.16(a), but that there was 
sufficient evidence presented to warrant submission of the 
case to the Director of Compensation and Pension Service, for 
extraschedular consideration, under the provisions of 
38 C.F.R. § 4.16(b), governing cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the schedular requirements.

The Board observes that no opinion has been presented or 
obtained in this case addressing the effect of the veteran's 
service-connected disabilities on his ability to secure and 
follow a substantially gainful occupation.  Accordingly, a VA 
opinion "on what effect the appellant's service-connected 
disabilit[ies] ha[ve] on his ability to work."  Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994).  Without such opinion, 
any previous discussion of whether the claim should be 
submitted for extraschedular consideration is essentially 
moot.  Once that opinion is of record, referral to the 
Director of Compensation and Pension Service is ordered in 
this case, pursuant to this Board decision.

Accordingly, the TDIU claim is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for a VA medical 
examination by an examiner who will 
render an opinion on what effect the 
veteran's service-connected disabilities 
have on his ability to work.  In this 
regard, the examiner should assess the 
effect that his service-connected 
disabilities would have on his to secure 
and follow a substantially gainful 
occupation.  The claims folder must be 
made available to the examiner in 
conjunction with the examination and 
should be reviewed for pertinent medical 
and other history; in addition a complete 
copy of this decision and remand should 
also be made available for the examiner 
and reviewed.  The examiner should opine 
as to whether, without regard to the 
veteran's age or the impact of any 
nonservice-connected disabilities, it is 
at least as likely as not (a 50 percent 
probability or higher) that the veteran's 
service-connected disabilities render him 
unable to secure or follow a 
substantially gainful occupation, that 
is, on his ability to earn "a living 
wage".  Bowling, 15 Vet. App. at 7; 
Moore v. Derwinski, 1 Vet. App. 356, 358 
(1991).

2.  After obtaining the aforementioned 
ordered examination report with opinion, 
submit the issue of entitlement to a TDIU 
to the Director of VA's Compensation and 
Pension Service for consideration of a 
TDIU on an extraschedular basis.  Include 
a full statement of the veteran's service 
connected disabilities, employment 
history, educational and vocational 
attainment and all other factors having 
bearing on the issue as required by 38 
C.F.R. § 4.16(b).

3.  If after review by the Director of 
Compensation and Pension, the appeal 
remains denied, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


